DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 10/23/2020 has been entered and fully considered. Claims 1-9, 12, 15, 16 and 19 are pending, of which claim 9 is currently amended and claims 1-8 are withdrawn. Claims 10, 11, 13, 14, 17 and 18 are cancelled. No new matter has been entered.
In view of the amendment, the previous rejection under 35 USC 103 is withdrawn, however claims 9, 12, 15, 16 and 19 are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0068606 A1 (Matthias) in view of KR 2013-0086581 A (Hyeon), US 2014/0062418 A1 (Lim), and US 3300703 (Gold).


    PNG
    media_image1.png
    228
    419
    media_image1.png
    Greyscale

Regarding claim 9, Matthias discloses a battery module (accumulator pack or module) [0042] capable of detecting swelling (a safety device allows for the electrical circuit to be interrupted when excess pressure occurs inside the cell and consequently when an expansion of the cell sheath occurs) [0006]-[0008] comprising a plurality of battery cell assemblies stacked in an electrically-connected manner (accumulators as a rule consist of a plurality of accumulator cells, which together are connected to packs or modules) [0003], an overcharge protector (releasable electrical connection 225) [0044], a single strap section (supporting frame 425) [0040] disposed across and in contact with one surface of the battery cell (cell sheath 114 of the accumulator cell 110) [0042] and having an elongated body part made of expandable and contractible material (constructed from an elastic material) [0040] and fastening parts (spacers 452, 454) provided at opposite ends of the elongated body part [0042], and a press pin (actuator 480) coupled to and protruding vertically from the middle of the elongated body part 425 with a part (push rod 484) positioned at the upper surface of the elongated body part 425 and a part (support plate 482) positioned at the lower surface of the elongated body part 425 [0043], wherein the overcharge protector 225 includes a switch (blocking element 440) which is configured to activate the overcharge protector 225 when the press pin 480 pushes against the switch 440 due to detected swelling (expansion of the cell sheath 114) thus temporarily (when 
Because Matthias discloses that the push-rod 484, which is positioned at the upper surface of the elongated body part 425, is affixed to the support plate 482 [0043], which is positioned at the lower surface of the elongated body part 425 (see Fig. 4), it appears that the press pin 480 necessarily protrudes vertically though an opening in the elongated body part 425. However, even if Matthias does not disclose the claimed opening in the elongated body part, it nevertheless would have been obvious to one of ordinary skill in the art as a matter of choice, because the particular configuration for affixing the push rod 484 to the support plate 482 would not change the overall structure of the press pin 480 as a whole or affect its operation. Matthias does not disclose that the push rod 484 is configured as a socket part and the support plate 482 is configured as a ball part, however these features also would have been obvious as a matter of choice for the same reason. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04 IV. B.

    PNG
    media_image2.png
    249
    419
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    363
    456
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    300
    432
    media_image4.png
    Greyscale

The combination of Matthias and Hyeon does not teach an upper cover arranged on an uppermost battery cell assembly among the plurality of battery cell assemblies such that the uppermost battery cell assembly is facing the upper cover and a lower cover arranged on a lowermost battery cell assembly among the plurality of battery cell assemblies, wherein the upper cover has a through hole and the overcharge protector is disposed on an upper surface of the upper cover. Lim however teaches a battery module 10 including a plurality of battery cells disposed vertically adjacent to each other, and an end plate 11 (upper cover and lower cover) that may be disposed at both ends across the plurality of battery cells [0030], wherein an expansive force of the battery case may be delivered to a receptacle-type power supply unit 18 for interrupting the current supply (overcharge protector) disposed on the exterior of the end plate 11 by forming an opening 11a (through hole) in the end plate 11 [0043], because it can focus the expansive force of swelling and prevent the entire electrode of the cell from fracturing [0011]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the battery module of the combination with an upper cover having a through hole arranged on an uppermost battery cell assembly among the 

    PNG
    media_image5.png
    170
    321
    media_image5.png
    Greyscale

The combination of Matthias, Hyeon and Lim does not teach that the upper cover has a guide tube vertically protruded from the through hole of the upper cover to the overcharge protector in order to guide the movement of the press pin, wherein the guide tube is provided with a seal made of an elastic membrane material which is to seal a hollow cross section of the guide tube to shield the interior of the battery module, and the press pin pushes the seal against the switch. Gold however teaches providing a galvanic cell or a part permanently associated therewith with a tube 12 (guide tube vertically protruded from a through hole of a cover) covered by a resilient diaphragm 15 (seal) of a deformable elastomeric material (elastic membrane material) overlying one end of passage 14 (hollow cross section) [column 3 lines 14-23, column 3 line 68 – column 4 line 9], wherein when pressure builds up within the cell the diaphragm 15 flexes and exerts a force upon a leaf contact 18 (overcharge protector) to cut off charging current [column 4 lines 58-70], whereby the cell can be totally sealed against escape of gas [column 3 lines 42-44]. See Figs. 2, 3. Therefore it would have been obvious to one of 
Regarding claim 12, Lim further teaches that the upper cover (end plate 11) includes a seat (fixing brackets 12) for supporting and holding the overcharge protector (receptacle type power supply unit 18) [0035].
Regarding claim 15, Lim further teaches that the plurality of battery cell assemblies, the upper cover (end plate 11), and the lower cover (end plate 11) are fastened together. See Fig. 1. Although not expressly taught, one of ordinary skill in the art would recognize that  a fastening member is necessarily present.
Regarding claims 16 and 19, in the battery module of the combination, the press pin, as taught by Matthias, would necessarily be disposed under the guide tube, as taught by Gold, such that the through hole and the guide tube of the upper cover and the press pin would be aligned in a line, in order to be able to maintain its function of pressing the switch.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. In response to applicant's argument that Hyeon fails to show certain features of just the uppermost cartridge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More specifically, while claim 9 recites that “the strap section is installed on the cartridge of the uppermost battery cell assembly”, this limitation does not prevent the strap section from also being coupled to other cartridges. Note that the strap section 30 in Hyeon is coupled to at least the cartridge 10 of the uppermost battery cell assembly, as claimed, by being received in the insertion holes 12 of the uppermost cartridge, as illustrated in Fig. 3.
The remainder of applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727